  Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 1 of 19 PAGEID #: 824




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 Granger Plastics Company,                     :
                                               :
                Plaintiff,                     : Case No. 1:17-cv-00314
                                               :
                vs.                            : Judge Michael R. Barrett
                                               :
 Bluewater ATU LLC,                            :
                                               :
                Defendants.                    :
                                               :
                                               :

                                  ORDER AND OPINION
       The matter is before the Court on the Motion for Judgment on the Pleadings filed

by Defendants Bluewater ATU LLC, Robert Collins, Deborah Collins, and Douglas

Cockburn. (Doc. 39). This matter is also before the Court on Defendants' Motion to Strike

Plaintiff's Sur-Response. (Doc. 49).

       As an initial matter, the Court will grant Defendants' Motion to Strike. Plaintiff

Granger Plastics Company fails to establish that Defendants introduced new arguments

in their Reply that necessitates an additional response, show good cause to permit the

filing, or explain why this is an appropriate circumstance for the Court to use its discretion

to allow a sur-response. See United States ex rel. Pogue v. Diabetes Treatment Ctrs. of

Am., Inc., 238 F. Supp. 2d 270, 276-77 (D.D.C. 2002) ("A surreply may be filed only by

leave of Court, and only to address new matters raised in a reply to which a party would

otherwise be unable to respond."); S.D. Ohio Civ. R. 7.2(a)(2) ("No additional memoranda

beyond those enumerated are permitted except upon leave of court for good cause

shown").
     Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 2 of 19 PAGEID #: 825




     I.   BACKGROUND 1

              a. The Parties

          Plaintiff is an Ohio corporation that manufactures rotational molded plastic

products. (Doc. 34 ¶¶ 3, 8); see (Doc. 1-1) (Confidential Purchase/Manufacturing

Agreement). 2

          Defendant Bluewater ATU LLC ("Bluewater ATU") is a New Mexico company that

sells septic tank inserts and advanced treatment units ("ATUs") 3 designed to mitigate

septic tank problems. (Doc. 34 ¶¶ 9, 14). Defendant Robert Collins is the chairman and

an owner of Defendant Bluewater ATU. (Id. ¶ 11). Defendant Deborah Collins is an owner

of Defendant Bluewater ATU. (Id. ¶ 12). Defendant Douglas Cockburn is an officer and

manager of Defendant Bluewater ATU. (Id. ¶ 10).

              b. Before the execution of Plaintiff's and Defendant Bluewater ATU's
                 Confidential Purchase/Manufacturing Agreement

          As best the Court can discern, 4 starting sometime in 2013 and through

November 2015, Defendants Robert Collins and Cockburn proposed a business



1 The facts set forth in the Amended Complaint are taken as true for purposes of this Order. See Fritz v.
Charter Tp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010) ("For purposes of a motion for judgment on the
pleadings, all well-pleaded material allegations of the pleadings of the opposing party must be taken as
true, and the motion may be granted only if the moving party is nevertheless clearly entitled to judgment."
quoting JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007)).

2 Although the Amended Complaint states that this agreement between the parties is attached thereto as

Exhibit A, the agreement is not so attached. (Doc. 34 ¶ 15). Nevertheless, and as Defendants explain,
Plaintiff had attached this agreement to its initial Complaint. (Doc. 1-1); (Doc. 39-1 PageID 581). The Court
will consider this agreement, as it is referred to in the Amended Complaint and is central to Plaintiff's claims.
See Barany-Snyder v. Weiner, 539 F.3d 327, 332 (6th Cir. 2008); Roe v. Amazon.com, 170 F. Supp. 3d
1028, 1032 (S.D. Ohio 2016), aff'd, 714 F. App'x 565 (6th Cir. 2017); see also FED. R. CIV. P. 10(c).

3 ATUs are designed to utilize naturally occurring microorganisms that breakdown organic waste to result

in discharge that is cleaner than many municipal treatment plants or traditional septic systems. (Doc. 35
¶ 7). ATUs are intended to be installed underground without cement or other structural support and, thus,
must be capable of withstanding significant pressure and other environmental factors. (Id.)

4   The Amended Complaint is not a model pleading.

                                                       2
  Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 3 of 19 PAGEID #: 826




arrangement, between Plaintiff and Defendant Bluewater ATU, to Plaintiff regarding the

manufacturing (by Plaintiff) and purchase (by Defendant Bluewater ATU) of plastic ATUs.

Bluewater ATU's ATUs were designed and manufactured primarily from fiberglass

materials. (Doc. 35 ¶ 8). In this proposed business arrangement, Plaintiff would advance

the expense of making three molds for three types of plastic residential-use ATU products

for Defendant Bluewater ATU and become the exclusive manufacturer for those three

products; Defendant Bluewater ATU promised to purchase, collectively, 40,000 products

annually from Plaintiff, and informed Plaintiff that it had the necessary financing to make

such annual purchases and had the proper engineering calculations and patents to

modify its fiberglass ATU design and manufacturing into plastic ATU design and

manufacturing. (Doc. 34 ¶¶ 16, 31, 36, 64, 121).

          c. November 2015

      On an unclear date in November 2015, Defendant Bluewater ATU approved all of

the engineering calculations that Plaintiff was to use in manufacturing the three molds.

(Id. ¶ 24). On November 11, 2015, Plaintiff and Defendant Bluewater ATU entered into a

written "Confidential Purchase/Manufacturing Agreement" ("Agreement") under which

Plaintiff agreed to manufacture and sell to Defendant Bluewater ATU, and Defendant

Bluewater ATU agreed to purchase, three types of plastic molded products: the Bluewater

600 Gallon ATU; the Bluewater 900 Gallon ATU; and the Bluewater Turbo. (Doc. 1-1).

      The Agreement's "Exclusive Manufacturer" section states that "Granger is hereby

granted the right and shall become the exclusive manufacturer and seller of the Product

to Bluewater ATU." (Id. § 3). The Agreement's "Payment Terms" section reads:

      Subject to the provisions of this Agreement, Bluewater ATU agrees to make
      payments to Granger, for all purchases ordered hereunder. Terms:

                                            3
  Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 4 of 19 PAGEID #: 827




       Bluewater ATU shall submit one hundred (100%) percent of the list price
       for product before delivery of the goods.

(Id. § 4) (emphasis in original). The Agreement's "Tooling" section provides that

       During the term of this Agreement, Granger agrees that the mold for
       Bluewater ATU's exclusive container cannot be used to produce products
       for sale to any other Granger customer(s). The maintenance of the tooling
       is included in the per part price paid by Bluewater ATU for as long as the
       tool is controlled by Granger.

       ...

       Granger shall be responsible for procuring such tooling as will be necessary
       to produce all Bluewater ATU that are rotationally molded including the
       assembly and packaging. Said cost of tooling shall be advanced by Granger
       in exchange for exclusive manufacturing rights of all product to
       manufactured by Bluewater ATU that relate to rotationally mold parts during
       the term of this agreement and will add a surcharge on the sale of each part
       to a consumer of One Hundred ($100) Dollars as a fee for tooling to be paid
       to Granger. The ownership of the tooling shall remain with Granger, but may
       not be used for any other customer unless Bluewater ATU is found to have
       breached the Agreement. . . .

(Id. §§ 6, 6.1).

       The Agreement's "Inventory" section states that

       Granger may at its option stock an inventory in amount approved by
       Bluewater ATU at its facility, to be invoiced when shipped per Bluewater
       ATU's Purchase Orders. Granger will provide Bluewater ATU, a report of
       the approved amount of stock it is holding for BLUEWATER ATU with each
       monthly statement of account.

(Id. § 7). The Agreement's "Indemnification" section provides that

       Bluewater ATU agrees to indemnify, defend and hold Granger harmless
       from and against any claims related to injury arising from the design or the
       intended use of the product being manufactured by Granger for or on behalf
       of Bluewater ATU so long as the product is manufactured in accordance
       with actual design and/or specifications required by Bluewater ATU.

(Id. §15). That same section also states that, during the term of the Agreement's

existence, Defendant Bluewater ATU would provide Plaintiff with a Certificate of Liability



                                            4
     Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 5 of 19 PAGEID #: 828




Insurance designating Plaintiff as an additional named insured. (Id. §15).

          The Agreement's "Disclaimer" section provides that

          The rotationally-molded ATU system is manufactured in accordance with
          plans supplied or approved by Bluewater ATU. Granger makes no warranty
          that the rotationally-molded ATU system is merchantable or fit for any
          particular purpose or use. The sole responsibility of Granger shall be that it
          will manufacture the rotationally-molded ATU system in accordance with the
          plans of Bluewater ATU and that the rotationally-molded ATU system will
          be free from defects in material and workmanship. This warranty is
          expressly made in lieu of any and all warranties and the sole liability of
          Granger shall be to replace any rotationally-molded ATU system not in
          conformity with the plans.

(Id. § 17) (emphasis omitted). 5 Plaintiff's president signed the Agreement for Plaintiff and

Defendant Robert Collins, as chairman and owner, signed it for Defendant Bluewater

ATU. (Id. PageID 31).

              d. After the execution of the Confidential Purchase/Manufacturing
                 Agreement

          In early December 2015, Defendant Bluewater ATU demanded engineering

calculation revisions that delayed manufacturing of the three molds through

January 2016. (Id. ¶ 25). Beginning in February 2016 and through August 2016, Plaintiff

used the engineering calculations provided by Defendant Bluewater ATU and constructed

the three molds and also manufactured plastic ATUs. (Doc. 34 ¶¶ 17, 24, 29-30). "After

the production of the molds was completed in August 2016, [Defendant Bluewater ATU]

requested that inventory, 6 which was produced . . ." (Id. ¶ 30); see (Doc. 35 ¶ 20)


5 The Agreement also includes a forum selection clause that provides that "the sole jurisdiction for resolution
of disputes will be the judicial system of State of Delaware." (Id. § 21). Neither party challenges venue.
Assuming without deciding that the forum selection clause is permissive and not mandatory, an argument
that neither party makes or disputes, the Court finds that the parties have waived the Agreement's venue
provision. Cf. C&S Outdoor Power Equip., Inc. v. Odes Indus. LLC, No. 119CV01029STAJAY, 2019 WL
4197608, at *3 (W.D. Tenn. Sept. 4, 2019).
6   The amount of inventory manufactured is unclear at this juncture.


                                                      5
     Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 6 of 19 PAGEID #: 829




("Granger manufactured polyethylene ATUs . . .").

           In September 2016, and without notice to Plaintiff, Defendant Bluewater ATU

shipped media 7 for ATU units to Plaintiff that occupies approximately 4,000 square feet

of space at Plaintiff's plant and costs approximately $30,000 per month in lost sales and

production space. (Doc. 34 ¶¶ 33, 60); see (Doc. 35 ¶ 33) ("Defendants admit that

Bluewater [ATU] shipped some media to Granger . . . "). "Included in ATU needed media

was materials Bluewater [ATU] purchased for business dealings outside the Agreement."

(Doc. 34 ¶ 33). Plaintiff has been storing this media. (Id.)

           Between March 2016 and September 2016, when Plaintiff submitted invoices for

the manufactured product, Defendant Bluewater ATU did not pay. (Id. ¶¶ 20, 34).

Additionally, Defendant Bluewater ATU has not submitted the purchase orders to fulfill its

promised          annual       production.         (Id.   ¶ 28).   Instead,   in   November   2016,

Defendant Bluewater ATU informed Plaintiff that it would not pay the invoices, and

presumably would not place any future purchase orders, because Plaintiff did not use the

proper engineering calculations and the manufactured ATUs were commercially unfit. (Id.

¶ 23). Specifically, Defendant Bluewater ATU stated that it had no contractual obligation

to pay Plaintiff, as Plaintiff did not conform to Defendant Bluewater ATU's request for

industry-approved plans and the manufactured molds and product did not meet the

relevant state and federal standards applicable to such ATUs. (Id. ¶ 46).

           As a result of the above, Plaintiff alleges that Defendants formed a conspiracy to

defraud Plaintiff wherein, before entering the Agreement, Defendants proposed a

business plan and provided Plaintiff with engineering drawings, calculations, and patents



7   It is not clear what this media consists of.

                                                          6
  Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 7 of 19 PAGEID #: 830




that Defendants claimed ownership of when, in reality, the information was patented and

owned by a different septic tank company, and Defendants mislead Plaintiff about

Defendants' financing resources and abilities to place orders under the Agreement. (Id.

¶¶ 35-37). Plaintiff alleges "that Defendants have participated in economic espionage and

theft of trade secrets from others to benefit their scheme to take advantage of

Environmental Protection Agency dictates for the treatment of wastewater sewage." (Id.

¶ 35). Plaintiff alleges that Defendants engaged in a similar scheme to defraud two other

companies: Glade Holdings Ltd. And Biodigester Ltd. (Id. ¶ 39). Plaintiff alleges that

Defendants' scheme "was such that[,] by not providing the proper product plans and

documents supporting the development of units necessary to carry out the business plan,

Defendants made it impossible for Granger to succeed in the business plan" and such

that Defendants would not have to pay Plaintiff. (Id. ¶¶ 45-46).

       The   Amended     Complaint    includes   claims   for      conversion,   fraud   and

misrepresentation, money owned on account, unjust enrichment, breach of contract, and

violations of the federal Racketeer Influenced and Corrupt Organizations Act ("RICO").

(Doc. 34).

 II.   ANALYSIS

       Federal Rule of Civil Procedure 12(c) permits a party to move for judgment on the

pleadings "[a]fter the pleadings are closed—but early enough not to delay trial—[.]" The

standard of review for a Rule 12(c) motion is the same as for a motion under Rule 12(b)(6)

for failure to state a claim upon which relief can be granted. Fritz v. Charter Tp. of

Comstock, 592 F.3d 718, 722 (6th Cir. 2010). To withstand a Rule 12(b)(6) motion, a

complaint must contain "more than labels and conclusions [or] a formulaic recitation of



                                            7
    Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 8 of 19 PAGEID #: 831




the elements of a cause of action." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007). The Court does not require "heightened fact pleading of specifics, but only enough

facts to state a claim for relief that is plausible on its face." Id. at 570. "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

            a. Breach of Contract8

        In Ohio, 9 to establish a breach of contract claim, a plaintiff must show: (1) the

existence of a contract; (2) performance by the plaintiff; (3) breach by the defendant; and

(4) damage or loss to the plaintiff. Thomas v. Publishers Clearing House, Inc., 29 F. App'x

319, 322 (6th Cir. 2002) (citing Doner v. Snapp, 98 Ohio App.3d 597, 649 N.E.2d 42, 44

(1994)). Defendant Bluewater ATU argues that Plaintiff fails to allege facts sufficient to

establish performance by Plaintiff or breach by Defendant Bluewater ATU. (Doc. 39-1

PageID 596-97). In particular, Defendant Bluewater ATU argues that, "[a]s part of the

Agreement, Granger promised to design, manufacture, and store inventory for new

polyethylene wastewater treatment units in anticipation of potential future sales to

Bluewater customers," and "[w]ithout a functioning product, there was nothing for

Bluewater to sell and no payment obligations were triggered." (Id.).

        Plaintiff brings its breach of contract claim against Defendant Bluewater ATU.

(Doc. 34 ¶¶ 90-96); (Doc. 43 PageID 739). And while the Amended Complaint is not the




8For ease of organization, the Court takes Plaintiff's claims out of the order found in the Amended
Complaint.
9The Agreement provides that it shall be construed and interpreted in accordance with Ohio law. (Doc. 1-
1 § 21). The parties, and Court, agree that Ohio law controls.

                                                   8
  Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 9 of 19 PAGEID #: 832




model pleading, the Court concludes that its allegations for a breach of contract claim

against Defendant Bluewater ATU regarding the Agreement suffice. Plaintiff alleges that

the Agreement entered into by Plaintiff and Defendant Bluewater ATU is valid; Plaintiff

performed thereunder by manufacturing the three molds and requested inventory per

Defendants' provided engineering calculations; Defendant Bluewater ATU breached the

Agreement by failing to pay the existing invoices and produce evidence of liability

insurance; and Plaintiff suffered more than $1,700,000.00 in damages. (Doc. 34 ¶¶ 15,

19, 24, 30, 90-96).

       To the extent that Defendant Bluewater ATU argues that Plaintiff fails to allege that

it "designed a functioning ATU capable of treating residential wastewater," (Doc. 39-1

PageID 596), and viewing the facts in the light most favorable to Plaintiff, as the Court

must at this juncture, it is not clear that Plaintiff agreed to design the molds, versus agreed

to manufacture the molds per Defendant Bluewater ATU's design plans. The Agreement's

"Indemnification" section suggests that Defendant Bluewater ATU provided the molds'

"design and/or specifications" and the Agreement's "Disclaimer" section states that

Plaintiff manufactured the three molds "in accordance with plans supplied or approved by

Bluewater ATU" and "Granger makes no warranty that the rotationally-molded ATU

system is merchantable or fit for any particular purpose or use." (Doc. 1-1 §§ 15, 17).

       Likewise, and viewing the facts in the light most favorable to Plaintiff, to the extent

that Defendant Bluewater ATU argues that, under the Agreement, Plaintiff promised to

store inventory, the Agreement's "Inventory" section provides that Plaintiff, "may at its

option stock an inventory in an amount approved by Bluewater ATU at its facility, to be

invoiced when shipped per Bluewater ATU's Purchase Orders." (Id. § 7) (emphasis



                                              9
     Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 10 of 19 PAGEID #: 833




added). Plaintiff's filing of this lawsuit suggests that Plaintiff did not opt to store the

inventory it alleges Defendant Bluewater ATU should have purchased from Plaintiff under

the Agreement. In short, a review of the allegations in the Amended Complaint establish

a plausible breach of contract claim against Defendant Bluewater ATU regarding its

alleged failure to pay the invoices and procure liability insurance and resulting damages

to Plaintiff.

            b. Fraud and Misrepresentation

         In Ohio, "[t]he elements of fraudulent misrepresentation 10 are: 1) a representation

or concealment in the face of a duty to disclose; 2) the statement or omission is material

to the transaction at hand; 3) the statement is knowingly or recklessly false; 4) the

defendant intends for the statement or omission to mislead the other party into relying on

it; 5) the other party justifiably did rely on the statement or omission; 6) such reliance

proximately cause injury." Wuliger v. Cannella Response Television, Inc., 865 F. Supp.

2d 836, 844 (N.D. Ohio 2011).

         A claim for fraud must also meet the heightened particularity requirements of

Federal Rule of Civil Procedure 9(b) which provides that, "[i[n alleging fraud or mistake,

a party must state with particularity the circumstances constituting fraud or mistake." This

includes alleging the time, place, and content of the fraudulent acts, the existence of a

fraudulent scheme, the intent of the participants in the scheme, and the injury resulting

from the fraud. Mitri v. Rahma, No. 4:18-CV-2258, 2019 WL 6771153, at *3 (N.D. Ohio

Dec. 12, 2019). "While these particularity requirements must be considered, the ultimate



10 Ohio courts refer to the same test as both fraud and fraudulent misrepresentation, and the Court will
incorporate both lines of cases into its analysis. Wuliger v. Cannella Response Television, Inc., 865 F.
Supp. 2d 836, 844 n.2 (N.D. Ohio 2011).

                                                  10
 Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 11 of 19 PAGEID #: 834




question is whether the complaint puts the defendant on sufficient notice of the

misrepresentation, enabling them to respond to the allegations of fraud in an informed

manner." Premier Bus. Grp., LLC v. Red Bull of N. Am., Inc., No. 08-CV-01453, 2009 WL

3242050, at *8 (N.D. Ohio Sept. 30, 2009) (internal quotation marks omitted).

       Plaintiff brings its fraudulent misrepresentation claim against Defendants Robert

Collins and Cockburn. (Doc. 34 ¶¶ 63-72); (Doc. 43 PageID 734). Plaintiff alleges that,

starting sometime in 2013, and through November 2015, via mail, email, telephone, and

Skype, Defendants Robert Collins and Cockburn informed Plaintiff that Defendant

Bluewater ATU had the necessary financing from sources in the United Kingdom and

New York for the proposed business arrangement between Plaintiff and Defendant

Bluewater ATU; with that financing, Defendant Bluewater ATU could and would purchase

40,000 products annually from Plaintiff; Defendant Bluewater ATU had the proper

patents, or rights to the patents, to design the modification of its fiberglass ATU design

into a plastic ATU design; and Defendant Bluewater ATU had the proper rights to portions

of the media that would be shipped to Plaintiff. (Doc. 34 ¶¶ 8, 31, 35-36, 64). Plaintiff

further alleges that it relied on those representations when it entered into the Agreement

and stored the media; Defendants Robert Collins and Cockburn made those

representations with full knowledge that those representations were false or inaccurate

and with the intention of misleading Plaintiff into relying on those representations to enter

the Agreement and store the media; and Plaintiff has suffered damages as a result of its

reliance. (Doc. 34 ¶¶ 64, 66, 70-71).

       Although the allegations raised regarding the circumstances of the alleged

fraudulent misrepresentation could be more complete, Defendants Robert Collins and



                                             11
 Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 12 of 19 PAGEID #: 835




Cockburn have enough information to respond to these allegations of fraudulent

misrepresentation in an informed manner. See Premier Bus. Grp., LLC, 2009 WL

3242050, at *8-9. The Court disagrees with Defendants' characterization of this claim as

an "attempt to repackage a contract claim as fraud." (Doc. 39-1 PageID 590). Plaintiff

alleges that Defendant Robert Collins's and Defendant Cockburn's purported fraudulent

misrepresentations, made over multiple years, induced Plaintiff to enter into the

Agreement. The Agreement's existence does not foreclose this claim, and the Amended

Complaint alleges fraud with sufficient particularity. See Mitri, 2019 WL 6771153, at *4-5.

          c. Unjust Enrichment

       In Ohio, "[a] claim for unjust enrichment requires the claimant to show that a benefit

was conferred upon another party, that the other party knew of the benefit, and that it

would be unjust to allow the other party to retain the benefit without paying for it." Wuliger,

865 F. Supp. 2d at 845. "Ohio law does not permit recovery under the theory of unjust

enrichment when an express contract covers the same subject." Tunnell Hill Reclamation,

LLC v. Endurance Am., Specialty Ins. Co., No. 2:15-CV-2720, 2016 WL 3689100, at *6

(S.D. Ohio July 12, 2016) (quoting Aultman Hosp. Ass'n v. Community Mut. Ins. Co., 544

N.E.2d 920, 924 (Ohio 1989)).

       Plaintiff brings its unjust enrichment claim against Defendant Bluewater ATU.

(Doc. 34 ¶¶ 81-89); (Doc. 43 PageID 736, 739). The Amended Complaint alleges that

Defendant Bluewater ATU purchased, and shipped to Plaintiff, massive amounts of media

for the ATU units for business dealings outside the Agreement; there was no agreement

between Plaintiff and Defendant Bluewater ATU to so ship or store the media; Defendant

Bluewater ATU continues to benefit from the media's storage at Plaintiff's; Defendant



                                              12
 Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 13 of 19 PAGEID #: 836




Bluewater ATU knew that it would benefit from this storage; Defendant Bluewater ATU

has been unjustly enriched by inducing Plaintiff to store the media without compensating

Plaintiff for the storage; and Defendant Bluewater ATU has been unjustly enriched in an

amount greater than $28,466.86. (Doc. 34 ¶¶ 81-89).

       Defendant Bluewater ATU argues that this claim must fail in light of the Agreement.

(Doc. 39-1 PageID 594-96). However, viewing the facts in the light most favorable to

Plaintiff, it is not clear what this shipped media consists of, e.g., whether it consists of

some or all of the inventory that Plaintiff manufactured, and whether Plaintiff's storage of

the media falls under the terms of the Agreement. For example, if some of the media are

items not manufactured under the Agreement, as the Amended Complaint alleges, and

Plaintiff seeks recovery for storage fees of those items, Plaintiff's pursuit of such fees

could be outside of the Agreement and not barred by its breach of contract claim. At this

time, the Court holds that Plaintiff alleges sufficient facts for its unjust enrichment claim.

           d. Conversion

       In Ohio, "the elements of a conversion claim include (1) plaintiff's ownership or

right to possession of the property at the time of conversion; (2) defendant's conversion

by a wrongful act or disposition of plaintiff's property rights; and (3) damages." 6750 BMS,

L.L.C. v. Drentlau, 2016-Ohio-1385, ¶ 28, 62 N.E.3d 928, 934. "Ohio law does not permit

the repackaging of contract claims as tort actions." Mitri, 2019 WL 6771153, at *5 (citing

Nichols v. Chicago Title Ins. Co., 107 Ohio App. 3d 684, 696, 669 N.E.2d 323, 332

(1995)).

       Plaintiff brings its conversion claim against all Defendants. (Doc. 34 ¶¶ 50-62);

(Doc. 43 PageID 728-32). Plaintiff alleges that, from March 2016 through February 2017,



                                              13
 Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 14 of 19 PAGEID #: 837




Defendant Bluewater ATU "converted to its own use labor and materials for the

manufactured custom products/parts provided by Granger;" Plaintiff "is entitled to the

outstanding invoice payment from Bluewater ATU for Granger's labor and manufacturing

services provided to Bluewater ATU under the Agreement;" and "[t]he labor for the

manufactured custom parts along with materials has taken place and demands for the

money owed have gone unanswered." (Id. ¶¶ 51, 53, 54). Plaintiff alleges that, "[a]s a

result of the Defendants' unlawful conversion of Granger's property identified above,

Granger has been damaged in the amount in excess of $75,000.00." (Id. ¶ 62).

       Plaintiff and Defendant Bluewater ATU are parties to the Agreement, and the

duties and responsibilities that Plaintiff alleges Defendants breached in this claim flow

directly from the Agreement. See Mitri, 2019 WL 6771153, at *5. Throughout the

Amended Complaint, Plaintiff alleges that it contracted with Defendant Bluewater ATU

and, as part of that contract, Plaintiff was responsible for the labor and manufacturing of

the three molds. See, e.g., (Doc. 34 ¶ 16) ("As a part of the Agreement, Granger was to

build molds for the manufacture of the parts required by Bluewater, which the expense of

was to be advance by Granger which was based upon Bluewater's promises for

production."). The existence of the Agreement defeat's Plaintiff's tort claim against all

Defendants, and Ohio contract law governs Plaintiff's attempt to recover the funds from

the outstanding invoices that derive from the Agreement. See Mitri, 2019 WL 6771153,

at *5 (citing Wolfe v. Cont'l Cas. Co., 647 F.2d 705, 710 (6th Cir. 1981) (recognizing that

"a tort exists only if a party breaches a duty which he owes to another independently of

the contract, that is, a duty which would exist even if no contract existed[ ]")).




                                              14
 Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 15 of 19 PAGEID #: 838




          e. Money Owed on Account

       "In Ohio, a prima facie case to recover money on an account stated requires the

following elements: (1) a showing that an account in the name of the charged party exists;

(2) a starting balance of zero or another provable sum; (3) items listed with accompanying

dates and charges; and (4) summarization of the running balance verifying the amount

claimed to be owed." Capsa Sols., LLC. v. Concord Healthcare Grp., LLC., No. 2:18-CV-

594, 2019 WL 4894038, at *2 (S.D. Ohio Oct. 4, 2019) (citing Citibank, NA v.

Abrahamson, 2017-Ohio-5566, ¶ 21). Ohio courts have held that " a complaint for money

on an account need only allege the defendant's name and address, the amount owed,

and the period of time the debt accrued." Cap. One Bank v. Toney, 2007-Ohio-1571, ¶ 29

(citing C-Z Const. Co. v. Russo, 2003-Ohio-4008, ¶ 13). Ohio also requires the plaintiff to

attach a copy of the account to the operative pleading or, if the plaintiff does not so attach,

explain the reason for the copy's omission in the pleading. Id. (citing Ohio Civ. R. 10(d)).

       Plaintiff brings its money owed on an account claim against Defendant Bluewater

ATU. (Doc. 34 ¶¶ 73-80); (Doc. 43 PageID 736, 739). The Amended Complaint alleges

Defendant Bluewater ATU's name, Defendant Bluewater ATU's address, an amount

owed of $9,680.00 per month, starting from November 2016 through the present, for

storage of the shipped media, and an amount owed of $28,466.86, from September 2016

to the present, for the outstanding invoices under the Agreement. (Doc. 34 ¶¶ 73-80).

However, and despite Plaintiff's allegations otherwise in the Amended Complaint and

Response in Opposition, Plaintiff did not attach the accounts that show the alleged

amounts to its Amended Complaint. (Doc. 34 ¶ 80) (citing Exhibits A and B); (Doc. 43

PageID 736) (referencing "Exhibits A and B invoices in the Complaint."). There was only



                                              15
 Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 16 of 19 PAGEID #: 839




one exhibit attached to the Amended Complaint and it is an affidavit of the Director of

Glade Holdings Ltd. (Doc. 34-1). To the extent that Plaintiff meant Exhibits A and B

attached to the initial Complaint—which, to be sure, is no longer the operative complaint

in this matter—Exhibit A to the initial Complaint is the Agreement and Exhibit B is a letter

from Plaintiff's counsel to Defendant Bluewater ATU. (Docs. 1-1, 1-2). Plaintiff's failure to

attach the accounts, or explain why the accounts cannot be attached, to its pleading is

fatal to this claim, as Defendant Bluewater ATU does not have sufficient notice of the

specific instruments on which Plaintiff's claims for money are based. Cf. Am. Express

Centurian Bank v. Banaie, 2010-Ohio-6503, ¶¶ 20-23.

          f. RICO

       As a general matter, "[a] RICO claim 'is a unique cause of action that is concerned

with eradicating organized, long-term, habitual criminal activity.'" Bobb v. Swartz-Retson

P.C., No. 17-CV-7694, 2018 WL 4384292, at *6 (N.D. Ill. Sept. 14, 2018) (quoting

Gamboa v. Velez, 457 F.3d 703, 705 (7th Cir. 2006)). More specifically, "RICO provides

a private cause of action for '[a]ny person injured in his business or property by reason of

a violation of [18 U.S.C. §] 1962.'" Hemi Grp., LLC v. City of New York, N.Y., 559 U.S. 1,

6 (2010) (quoting 18 U.S.C. § 1964(c)). Section 1962 of RICO, in turn, contains four

provisions, and those provisions prohibit: using or investing income received from a

racketeering activity or unlawful debt collecting; acquiring or maintaining an interest in or

control of an enterprise engaged in or affecting interstate or foreign commerce through a

pattern of racketeering; conducting or participating in an enterprise's affairs through a

pattern of racketeering activity or unlawful debt collecting; or conspiring to commit any of

the three above offenses. 18 U.S.C. § 1962(a)-(d).



                                             16
 Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 17 of 19 PAGEID #: 840




       The Amended Complaint invokes all four RICO provisions and Plaintiff brings its

RICO claims against all Defendants. (Doc. 34 ¶¶ 97-117, 118-130). Defendants argue

that Plaintiff fails to state a claim under any RICO provision, as Plaintiff has not alleged

sufficient facts to establish the existence of predicate acts of racketeering activity.

(Doc. 39-1 PageID 601-03).

       Although there are significant substantive differences among the four RICO

provisions, the existence of a predicate act is fundamental to each provision. Arnold v.

Alphatec Spine, Inc., No. 1:13-CV-714, 2014 WL 2896838, at *9 (S.D. Ohio June 26,

2014). Moreover, although the allegations of mail fraud, wire fraud and bank fraud, are

among the enumerated racketeering activities in 18 U.S.C. § 1961(1), they are subject to

the heightened pleading standard set forth in Rule 9(b) of the Federal Rules of Civil

Procedure. Holland v. Cerberus Cap. Mgmt., No. 2:13-CV-00491, 2014 WL 6473479, at

*6 (N.D. Ind. Nov. 18, 2014), aff'd (Mar. 9, 2015), aff'd (Apr. 20, 2015).

       To satisfy that particularity standard with respect to mail and wire fraud, "a RICO

plaintiff must allege the identity of the person who made the representation, the time,

place and content of the misrepresentation, and the method by which the

misrepresentation was communicated to the plaintiff." Id. (citation omitted) (internal

quotation marks omitted); accord Penn, LLC v. Prosper Bus. Dev. Corp., No. 2:10-CV-

993, 2011 WL 2118072, at *11 (S.D. Ohio May 27, 2011) ("Indeed, '[c]ourts have been

particularly sensitive to Fed. R. Civ. P[.] 9(b)'s pleading requirements in RICO cases in

which the "predicate acts" are mail fraud and wire fraud, and have further required specific

allegations as to which defendant caused what to be mailed (or made which telephone

calls), and when and how each mailing (or telephone call) furthered the fraudulent



                                             17
 Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 18 of 19 PAGEID #: 841




scheme.'" (quoting Berent v. Kemper Corp., 780 F. Supp. 431, 448 (E.D. Mich. 1991),

aff'd, 973 F.2d 1291 (6th Cir. 1992))). Plaintiff "must make specific allegations as to which

defendant made which telephone calls or mailings, and how each call or mailing furthered

the fraudulent scheme." Penn, LLC, 2011 WL 2118072, at *11.

       Although the Amended Complaint alleges that the predicate acts are mail fraud

and wire fraud, (Doc. 34 ¶ 103), it provides no specificity as to what each defendant is

allegedly responsible for transmitting by mail or wire, what was actually mailed or sent by

wire, when the mailings or wire transmissions were allegedly made, or how each mailing

or wire furthered the fraudulent scheme, see (Doc. 34). Instead, Plaintiff's "allegations

have lumped all Defendants together for the purpose of alleging liability which is directly

opposed to what is required to successfully plead a RICO claim." Smith v. Liberty Mortg.

Co., Inc., No. 2:19-CV-3547, 2020 WL 2494459, at *10 (S.D. Ohio May 13, 2020). The

Court agrees with Defendants that Plaintiff's RICO claims cannot withstand dismissal as

the Amended Complaint fails to identify the who, what, when, were, or how necessary to

plead a predicate act. (Doc. 39-1 PageID 603).




                                             18
 Case: 1:17-cv-00314-MRB Doc #: 54 Filed: 08/23/21 Page: 19 of 19 PAGEID #: 842




III.   CONCLUSION

       Based on the foregoing, it is hereby ORDERED that Defendants' Motion for

Judgment on the Pleadings (Doc. 39) is GRANTED in part and DENIED in part. The

remaining claims are the breach of contract claim against Defendant Bluewater ATU;

fraudulent misrepresentation claim against Defendants Robert Collins and Cockburn; and

unjust enrichment claim against Defendant Bluewater ATU. It is further ORDERED that

Defendants' Motion to Strike (Doc. 49) is hereby GRANTED and Plaintiff's Sur-Response

(Doc. 48) shall be STRIKEN.

         IT IS SO ORDERED.
                                              _/s Michael R. Barrett_____
                                              Michael R. Barrett, Judge
                                              United States District Court




                                         19
